Exhibit 99.1 Senomyx Confirms Previously Announced Results of 2017 Annual Meeting All Senomyx Director Nominees Re-Elected to Board Announces Agreement with Dissident Group, Resulting in Formal Withdrawal of Dissident Nominees and Three-Year Standstill SAN DIEGO, May 22, 2017 – Senomyx, Inc. (“Senomyx” or the “Company”) (NASDAQ: SNMX) today confirmed that Senomyx shareholders voted in accordance with the Company’s recommendation to re-elect the full Board at the Company’s 2017 Annual Meeting of Shareholders (“Annual Meeting”) held on May 11, 2017. The Concerned Shareholders and Nominees of Senomyx (“CSNS”) group has acknowledged that a quorum was present at the 2017 Annual Meeting and that the Company’s nominees were duly re-elected to the Board. The CSNS group has withdrawn its nominations and proxy contest effective immediately, and has agreed to a customary three-year standstill with the Company. Additional details of the election results and standstill will be available in a Current Report on Form 8-K, which will be filed with the Securities and Exchange Commission. AboutSenomyx, Inc. Senomyx discovers novel flavor ingredients and natural high intensity sweeteners that allow food and beverage companies to create better-for-you products. Under its direct sales program,Senomyxsells its Complimyx
